DETAILED ACTION
This Final Office Action is responsive to applicant’s amendment filed on 1 Nov 2021 in which claims 1 - 8 and 13 - 14 were amended.
Claims 1 - 20 are currently pending and under examination, of which claims 1, 8, and 14 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding 35 U.S.C. 112 have been considered and are not persuasive. Particularly, functional language is invoked and held indefinite. Applicant traverses that the functional language is rendered definite per instant specification [0006] of the summary section. As noted and underlined in remarks, the specification reads “In some embodiments… In some embodiments”. That is, different embodiments are pointed to for the same functional terms. For example the interpreter is described using the exact language of dependent claim 2 (in one embodiment) and dependent claim 5 (in another embodiment). Similarly, the visualization generator is described “in some embodiments” as the language of dependent claim 6 and in other embodiments as dependent claim 7. Why then would these be dependent claims? Choice embodiments do not define the metes and bounds of a claim limitation which is why the rejection is maintained. The additional reference to [0035] suggests that functionality is “at least partially performed by the ‘visualization generator’”. Partially defining functional language is not defining the language in clear terms, and suggesting that a skilled artisan will readily understand the applicant’s data structure based on descriptive language is speculative at best. Simply, the scope cannot be ascertained with certainty based on imprecise functional language.
The subsequent rejection of claims 1-20 under 35 U.S.C. 112(b) as indefinite being circular logic and is withdrawn upon further consideration and in light of remarks and amendments.
The rejection of claim 13 under 35 U.S.C. 112(d) is withdrawn as necessitated by applicant’s amendments to the claims.
Applicant’s amendments addressing the non-statutory subject matter overcome the rejection under 35 U.S.C. 101 which is hereby withdrawn.
Applicant’s arguments regarding subject matter eligibility under 35 U.S.C. 101 as being directed to an abstract idea without significantly more have been fully considered and are not persuasive. The rejection is maintained with the following counter-remarks. 
Applicant traverses on the grounds of improvement to the functioning of a computer. However, examiner respectfully disagrees. Remarks 11/01/2021 [P.12 of 18] points to instant specification [0003] purporting improvement as “existing predictive and visual analytics that do not scale or provide little insight”. However, this paragraph (background) is the only mention of scalability in the application and insight is quite vague. No nexus is indicated between claim language and the alleged improvement of insight or scalability. An improvement might look something like: sub-quadratic complexity for accelerating graph rendering using dynamically weighted attributes and a specified parameterization with benchmarked results. The application does not discuss the tools of big data processing such as Apache Spark/Flink, TensorFlow, Azure, etc. so as to suggest any kind of parallel/multi-threaded computing implementation, nor is any explanation offered for how one might address the curse of dimensionality when dealing with multivariate data. Rather, repeated reference is made to floppy disks and CD-ROMs being in the spirit of the invention. No improvement is gleaned from the application, hypothetical or otherwise. Recent court findings have upheld a finding of failure to improve the functioning of a computer - see Simio, LLC, v. FlexSim Software Products, Inc. (Fed. Cir. 2020).

Applicant’s arguments dated 11/01/2021 regarding the prior art have been fully considered, but they are moot in view of the new grounds of rejection as necessitated by applicant’s amendments which affect at least chronology of operations. Updated consideration is given to the present status of claims and in light of remarks. Particularly, applicant notes [P.15 of 18] regarding visualization relating to numerical quantity. While ranking or top results are generally understood as entailing numerical value, interpretation of the claim language is given in light of these remarks as more vigorously quantitative. Accordingly, anticipation under 35 U.S.C. 102 is withdrawn and new art is identified as primary reference Kwon, detailed below under 35 U.S.C. 103.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the 
Claims 1 and 5: an interpreter configured to
Claims 1 and 7: a visualization generator configured to
Claim 4: a data preparer configured to
Claims 8 and 14: a predictive engine to
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim limitation as noted “an interpreter”, “a visualization generator”, “a data preparer”, and “a predictive engine” invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. With regard to the elements of visualization generator and interpreter, the specification only once addresses these elements in summary paragraph [0005] which substantially repeats claim language. The element of predictive engine comprises interpreter and software per se. Accordingly, the claims are indefinite and are rejected under 35 U.S.C. 112(b). Claims 1-8 and 14 as well as claims dependent upon these functional elements are further rejected as failing to cure the deficiency, and are rejected for the same rationale.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim 1 recites the limitation "the target feature variables" in the amended limitation of identify.  There is insufficient antecedent basis for this limitation in the claim. Language is not consistent between feature and variables thereof. Applicant appears to be equating target feature to target feature variables. However, the language casts doubt into the exact nature of the relationship. Similarly, Claims 8 and 14 disclose “the other feature” which is introduced as “other feature variables”. The issue here is the same as above. Dependent claims fail to cure the deficiency. Accordingly, claims 1-20 are rejected pursuant to indefinite language arising from lack of antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies the guidance set forth in MPEP 2106. Further, examiner notes that claims 1 - 7 would be considered abstract if not for legal technicality of functional language. The response to arguments detailed above are incorporated herein.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes – claims 8-13 are directed to a process/method, claims 14-20 are directed to computer readable storage medium which is an apparatus/article of manufacture.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes – the claims recite an abstract idea as being that of visualization recommendation based on analysis of feature data. Specifically, limitations disclose: 
recognize a variable dependency between a target feature and other feature variables; 
identifying a relational pattern between the target feature data and the other feature data based on the variable dependency; 
generating at least one meta-data feature set and associated result metrics; and 
after the predictive engine generates the at least one meta-data feature and the associated result metrics, recommending at least one visualization based on the at least one meta-data feature set and the associated result metrics
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. This amounts to suggested visualizations subsequent to some analysis such as template correlation, ranked scoring, or mere heuristic. Nothing in the claim precludes the step from practically being performed in the mind but for the recitation of generic computer elements. Recognizing a variable dependency or identifying a pattern is not beyond the reach of mental process or that which may be performed with pen and paper. The claims are not substantiated by a precise statistical transformation described in the specification but are loosely based on some indeterminate pattern or connectionist dependency and relationship. Accordingly, the claim recites an abstract idea.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No - the judicial exception is not integrated into a practical application. There are no elements beyond that which recommends visualization according to analysis. Such analysis is part of the abstract idea and a practical application involves entails more than just outputting a result on a display screen. Although functionality is performed by a processor, the computer element is recited at a high-level of generality such that it amounts to no more than a mere TM or apply ANOVATM, apply GBDT, etc. At best, one must speculate (as there is no reduction to practice) that applicant may be implying some graph kernel or top-k approach to filter rankwise. Regardless, filtering or sorting by rank accorded by label/meta-data is something which does not require more than a template to factor in a user’s design choice. Such template may alternatively be based on widely used metrics such as Euclidean distance between features. The application further notes [0044] “a skilled programmer would be able to write such a computer program… based on the appended flow charts, algorithms”. There are no appended algorithms, and drawings do no so much as include a single decision point. In view of the foregoing, there are no additional elements integrating the abstract idea into a practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No – as noted above, identified elements are considered which respect to MPEP 
For the reasons above, claim 8 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claim 14, which recites a computer readable storage medium, as well as to dependent claims 9-13 and 15-20.
Dependent claims 9 and 15 disclose stages 1/2/3 to comprise variable selection, interaction detection, pattern discovery, and ranking. Initially, examiner notes that a quick tally of functionality amounts to 4 features described among 3 stages. The functionalities are self-describing elements that do not find support as modeled process according to some specified training. The broadest reasonable interpretation of variable selection, interaction detection, pattern discovery, and ranking is via GUI display much the way students have used Microsoft Excel for the past several decades to perform routine regression charts from table data.
Dependent claims 10 and 16 disclose the variable dependency as linear or non-linear relationship or any non-random pattern. This is entirely non-limiting. 

Dependent claims 12 and 18 disclose further comprising “performing a statistical test to determine whether an interaction effect is significant”. A statistical test may be any simple threshold (though is not limited) and effect is subject to the user interaction. One does not satisfy eligibility by way of significantly more simply by incorporating the word significant though drafting.
Claims 13 and 19 discloses further comprising generating charts of multivariate or bivariate. The type of chart is considered mere instructions to apply an exception per MPEP 2106.05(f). Generally, the dimensionality of data when considering the field of machine learning is commensurate with claimed subject matter. For supporting evidence, see Jo et al., “SwiftTuna: Responsive and Incremental Visual Exploration of Large-scale Multidimensional Data” Figs 1-6.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Kwon et al., “What Would a Graph Look Like in This Layout? A Machine Learning Approach to Large Graph Visualization”, hereinafter Kwon (arXiv: 1710.04328v1), in view of 
Puri et al., US PG Pub 20170061659A1 “Intelligent Visualization Munging”, hereinafter Puri.
With respect to claim 1, Kwon teaches: 
A predictive system for interpreting data structures {Kwon Fig 1 graphing technique described [P.9 Conc] “outperform state-of-the-art”. System implementation comprises [P.5 Sect4.2] “Apparatus… , the predictive system comprising: 
an interpreter {Kwon execution environment requisite of Fig 1} configured to: 
recognize a variable dependency between a target feature and other feature variables {Kwon teaches feature space H see [P.3-4 PgBrk] where kernels (e.g., cosine similarity, Gaussian RBF, Laplacian) recognize dependency/similarities between x and x’ corresponding to features variables target/other}; 
identify a relational pattern between the target feature variables and the other feature variables based on the variable dependency {Kwon teaches top-k as a relational pattern, [P.4 Sect3.2] “Using these pairwise similarities… find the k most topologically similar graphs”. Feature relationships are learned as [P.2 Last¶] “Our approach is a supervised learning of the relationship between topological features of existing graphs and their various layout results” over weighted graphlets [P.3 Sect3.1.2]. Kwon also teaches t-SNE and MDS which are important concepts for dimensionality reduction when graphing multivariate data [P.5 ¶2], Fig 1. Finally, also note model fitting [P.5 Sect4.3]}, and 
generate at least one meta-data feature set and associated result metrics {Kwon teaches aesthetic metrics corresponding to result metrics, see [P.5 Sect 4.1.4]. These metrics associate to sampled graph edges/vertices and have a normalized form which accounts for meta-data feature set and provides the effect “estimation times are fast and scale well, as shown in Fig 4” [P.7 ¶4]. Further [P.5 Sect4.2] “generate the training data” suggests generative modeling creating new graph}; 
a visualization generator configured to recommend, after the predictive engine generates the at least one meta-data feature and the associated result metrics, at least one visualization based on the at least one meta-data feature set and the associated result metrics {Kwon main thesis is WGL what would graph look like in this layout [Title, Sect3.2] “After we have obtained the k most similar graphs to the input graph Ginput, we show their existing layout results to the user”. This is based on a learning which includes the aesthetic metric [P.2 Last¶] “supervised learning of the relationship includes the layouts’ aesthetic metrics”. See Figs 1 and 5 which illustrate example of visualizations comprised of target graph and choice graphs. The logical effect intuitively provides guidance to a user exploring graphs of topological and perceptual similarity}; and 
However, Kwon does not specifically describe the graphing functionality using the language of “recommend”, “meta-data”, or “non-transitory”.
Puri teaches a visualization recommender Fig 1 so as to [0024] “generate a recommendation that includes a number of visualizations” for example [0031] “recommend a predetermined number (e.g., the top four) of visualizations”. The method includes metadata feature mining and summarization per [0093], [0076]. The overall flow is illustrated Figs 10-11. Additionally, Puri discloses language being typical of patent literature in the software arts:
a non-transitory computer readable storage medium comprising a set of computer instructions of the interpreter and the visualization generator executable by a processor {Puri [0024] “a non-transitory computer readable medium having stored thereon a computer executable program to provide intelligent visualization” with processor Figs 16:1602 and 18:1804}.
	Puri is directed to visualization and modeling thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to describe Kwon according to the disclosure of Puri as applying known computer devices and techniques to known methods to yield predictable results and/or such that “benefits such as reduction of time to produce memorable and insightful visualizations, and leveraging of information from a disparate set of contexts” (Puri [0045]). 

With respect to claim 2, the combination of Kwon and Puri teaches the predictive system of claim 1 wherein 
the interpreter includes multiple stages for performing variable selection, interaction detection, and pattern discovery and ranking. {Puri illustrates multi-staged architecture Figs 10/11 or 2 with further screenshots of interaction Figs 14-15 by way of example. The functionality is described notably as [0072] “interactive visualization” having assorted functionalities replete including feature extraction, selection, discoverer [0076], “ranking” [0093]}. 
A person having ordinary skill in the art would have considered it obvious to partition functionalities in stages as disclosed by Puri for the functionality of Kwon as obvious to try because software is commonly composed of code blocks such as nested loops for implementation of program functionalities. For an additional example (not relied upon) see Srinivasan Graphiti Alg.1 [P.230].

With respect to claim 3 the combination of Kwon and Puri teaches the predictive system of claim 1 wherein 
	the variable dependency is one of a linear, non-linear relationship, and non-random pattern {Examiner reads this claim in light of the instant specification [0026] “it does not matter whether the relationship is linear, non-linear, clustered, etc.” Kwon teaches dependency subject to the kernel for processing data. For example, dot product similarity may be linear and exponential is non-linear}.

With respect to claim 4, the combination of Kwon and Puri teaches the predictive system of claim 1 further comprising
	a data preparer configured to sort, categorize, and filter the data structures according to at least one of data type, hierarchical data structures, unique values, missing values and date/time data {Kwon [P.8 ¶2] “we filter out graphs that have less than half or more than double the amount of vertices as the target graph” is filtering according to unique values. Cont’d [P.8 ¶3] “topological classification of graphs” is categorizing hierarchically. Further, ranking is replete which is sorting. See also Puri [0083] .

With respect to claim 5, the combination of Kwon and Puri teaches the predictive system of claim 1 wherein 
	the interpreter is further configured to perform a statistical test to determine whether an interaction effect is significant {Kwon [P.5 Sect4.3] details RMSE equation over ground truth being interaction measured value}.

With respect to claim 6, the combination of Kwon and Puri teaches the predictive system of claim 1 wherein 
	the visualization generator generates at least one or more of a multivariate chart and bivariate chart {Kwon [P.4 Last¶] “we focus on two-dimensional layout” wherein 2-D is bivariate. Kwon also discloses dimensionality reduction techniques suggesting higher dimension (multivariate), see [P.5 Sect4.1.3] and Fig 1 projection with t-SNE}.

With respect to claim 7, the combination of Kwon and Puri teaches the predictive system of claim 1 wherein 
	the visualization generator is further configured to apply heuristic based rules to recommend the at least one visualization {Puri [0030] “visualization for a set of data may be provided based on a set of pre-defined curated rules”}. 
A person having ordinary skill in the art would have considered obvious prior to the effective filing date to describe the random walk kernel of Kwon as a rule/heuristic disclosed by Puri because 

With respect to claim 8, the rejection of claim 1 is incorporated herein. The difference in scope being directed to a method to mirror functionality of system. 
	A method for operating a predictive engine to interpret data structures {Kwon Fig 1 described [P.7 Sect5.1] “our WGL method is able to find perceptually similar graphs”, [P.2 ¶2-3]}, the method comprising: 
	The remainder of this claim is rejected for the same rationale as claim 1.

Claims 9-13 are rejected for the same rationale as claims 2-7, respectively.

With respect to claim 14, the rejection of claim 1 is incorporated herein. The difference in scope being directed to computer readable medium to mirror functionality of system/method. Puri teaches: 
	A non-transitory computer readable storage medium comprising a set of computer instructions executable by a processor for operating a predictive engine to interpret data structures {Puri Fig 18:1802/1804 “Non-transitory Computer Readable Medium” and “Processor” replete, [0024] “computer executable program to provide intelligent visualization”}, the computer instructions configured to: 
A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to described the apparatus implementation of Kwon [P.5 Sect4.2] according to computer devices and executable program as disclosed by Puri as obvious to try among finite ways to implement computer based visualization programs. This language is common among patent literature in the software arts and does not render novelty.


Claims 15-20 are rejected for the same rationale as claims 2-7, respectively.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Saket et al., “Visualization by Demonstration: An Interaction Paradigm for Visual Data Exploration” discloses Recommendation Engine for Visualizations see FIG 6 w/ argmin.
Wall et al., “Podium: Ranking Data Using Mixed-Initiative Visual Analytics” discloses relative rank-SVM with attribute weight vector, visual recommender.
Wall et al., “Warning, Bias May Occur: A Proposed Approach to Detecting Cognitive Bias in Interactive Visual Analytics” discloses re-weighting and attribute weight metrics.
YouTube Video “A.I. Experiments: Visualizing High-Dimensional Space” by Wattenberg is Google Developers YouTube Channel demonstrating complex visuals.
Kim et al., “PIVE: Per-Iteration Visualization Environment for Real-Time Interactions with Dimension Reduction and Clustering”, published AAAI, Darpa Grant, see Fig 1.
Srinivasan et al., “Graphiti: Interactive Specification of Attribute-based Edges for Network Modeling and Visualization” discloses heuristics [P.229 Sect.5] and Alg.1
Jo et al., “SwiftTuna: Responsive and Incremental Visual Exploration of Large-scale Multidimensional Data” discloses bivariate and multivariate graphing, see Fig 1 “to make the contribution of our work clear, we consider one billion entities as the minimum of large-scale data” implemented with Apache Spark.
Min et al., “Parametric t-Distributed Stochastic Exemplar-centered Embedding” discloses pt-SNE with pairwise distance and student distribution.
Saha et al., “See Without Looking: Joint Visualization of Sensitive Multi-site Dataset” discloses (d)SNE with pairwise affinities.
Vartak et al., “Towards Visualization Recommendation Systems” discloses ZenVisage visualization recommender from MIT, see Figs 1-2.
Sacha et al., “What you see is what you can change: Human-centered machine learning by interactive visualization” see Figs 1, 4.
Demiralp et al., “Foresight: Rapid Data Exploration Through Guideposts” disclosure of IBM with ranking visualizations, see Fig 1.















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126